Dwight, J.,
(dissenting.) The following is the full text of the statute *86examined is not a party to the action that the affidavit is required to set forth-that such person “is so sick or infirm as to afford reasonable ground to believe that he will not be able to attend the trial, or that any other special circumstances exist which render it proper that he should be examined as prescribed in this article.” Section 872, subd. 5. So, too, it is only in case the action has not yet been commenced that it is required to set forth “the circumstances which render it necessary for the protection of the applicant’s rights that the witness’ testimony shall be perpetuated,” (Id. subd. 6;) or that the judge is permitted to dismiss the application for want of “reasonable ground to believe- * * * that it is made in good faith,” (section 873, last clause of the first sentence.) The statute is anomalous in the effect of some of its provisions, but it is positive in its terms, and (except in the single particular of limiting the scope of the examination) it leaves nothing to the judgment or discretion-of the judge to whom the application is made.
I am unable to see wherein the affidavit presented to Mr. Justice Vann failed to meet the requirements of the statute. The objection made to it in the notice of motion to vacate the order was that it did not state the defense, nor show that the examination was necessary. I find that the affidavit does “set forth” two grounds of defense, and states, in respect to each, “ that the-same is one of the defenses herein.” I do not suppose that the court is at liberty, for the purpose of condemning the affidavit, to assume that there are other defenses which are not set forth. In respect to the second ground of objection specified, it will be seen that the statute quoted above nowhere requires that it should be made to appear that the examination is necessary for any .purpose, nor for what purpose it is desired by the party making the application,—whether for aid in framing an answer or for use on the trial; it is-only required that the affidavit shall set forth that the testimony of the person to be examined is material and necessary for the party making the application, in the defense of the action, (subdivision 4, supra,) and that requirement is satisfied by the affidavit in this case.
The learned judge at special term based his decision upon facts aliunde the affidavit on which the order was made, which in his judgment demonstratedlaches and bad faith on the part of the defendant in making the application. In this I think his decision was erroneous. The order of Justice Vann being properly made, upon the proofs before him, i. e., upon an affidavit which sets forth all the facts required by the statute, it cannot be vacated except upon proofs which successfully controvert some of the facts which are thus set forth, and are required to be set forth, in the affidavit upon which the order was granted. If the defendant has gone beyond the requirements of the statute in the statements of his affidavit, it will not avail the plaintiff to controvert those statements, which are surplusage merely. So long as enough remains of the affidavit, notwithstanding the adverse proofs, to satisfy all the requirements of the statute, the order must stand. But .if the grounds assigned for the order at special term were sufficient, I should hardly concur with that court in holding those grounds established. It is difficult to see-how loches, by delay to apply for the order,, could be predicated of the defendant’s proceeding, since by the statute the order might be applied for at any time before trial. The delay in service of an answer was shown to have been-due to long and severe illness of the defendant’s attorney, and the time to answer had been regularly extended. In respect to the bona ftdes of the application we think it can hardly be said that the defendant had in its possession,, in the proofs of loss, all the information it seeks to obtain by the examination. The defendant is not bound by the statements contained in the plaintiff’s-proofs of loss, and the court was not informed, nor was the defendant required to disclose, precisely what information it sought or expected to obtain by the means provided by the statute. I am aware that there are decisions of the special and general terms of this court which seem to require more proofs-*87upon an application of this kind than are prescribed by the statute of which an abstract has been given; but I think much of the discussion in those eases has arisen from an undue adherence to the practice which had grown up under the former statute. Code Proc. § 391. The provision of that statute was very general in its terms,—merely giving the right to such an examination, and leaving the details of the proceeding to obtain it to be prescribed by the general rules of practice, and the decisions of the courts; whereas the present Code, after the method peculiar to that enactment, prescribes the minutest details of practice, in this proceeding as in others, and leaves nothing to be supplied by the rules or decisions of the courts. I think the unmistakable effect of the present statute is to give to either party to an action, who brings his case within the terms prescribed, the absolute right to examine any adverse party as a witness; and that the judge to whom the application for such examination, supported by the statutory affidavit, is presented, has no discretion to refuse the order, or to require proof of any fact beyond those categorically prescribed by the sections of the statute above quoted. The only discretion given to the judge is that of deciding whether the examination shall be entirely general, or limited to some particular branch or issue of the action. As already intimated, I regard the statute as anomalous in many of its provisions, and capable of mischievous results in many cases; but the province of amending statutes belongs to the legislature, and not to the courts. The affidavit in question seems to meet the requirements . of the statute. It “sets forth”—in the entitling both of the affidavit and of the complaint, which is made a part of the affidavit—the names of the par- " ties; the place of residence of the one, and the location of the principal business office of the other; that both have appeared by attorneys, and the names and places of residence of such attorneys; the nature of the action and of two proposed defenses; the name and residence of the person to be examined, (the plaintiff,) and that his testimony is material and necessary for the defendant in the defense of the action. These are, seriatim, the facts, and the only facts, which the statute requires shall be set forth in the affidavit; and section 873 provides: “The judge to whom such an affidavit is presented must grant an order for the examination if [as in this case] the action is pending. ” It would seem that it was imperative upon Justice Vann to grant the order in this case, and that—the facts above enumerated not being controverted by the affidavits presented on the motion to vacate—the order vacating was improperly granted, and should be reversed.